JONES, District Judge.
These two causes were heard together and will be considered jointly. Each is a petition alleging that the petitioners are being held in custody by the sheriff of Sarasota county, Fla., charged with the commission of a crime in violation of the state laws. They ask that this court issue writs of habeas corpus, addressed to the sheriff of Sarasota county, Fla., requiring him to produce the bodies of these petitioners before this court, that it may pass upon and determine the legality of their custody.
The Supreme Court of the United States, under date of October 12, 1925, in the case of United States of America ex rel. Walter S. Kennedy et al. v. Frank M. Tyler, as Sheriff of Erie County, et al., 46 S. Ct. 1, 70 L. Ed. —, says:
“The rule has been firmly established by repeated decisions of this court that the power conferred on a federal court to issue a writ of habeas corpus to inquire into Ihe cause of the detention of any person asserting that he is being held in custody by the authority of a state court in violation of the Constitution, laws, or treaties of the United States, is not unqualified, but is to be exerted in the exercise of a sound discretion. The due and orderly administration of justice in a state court is not to be thus interfered with save in rare cases, where exceptional circumstances of peculiar urgency are shown to exist” — citing Ex parte Royall, 117 U. S. 241, 250-253, 6 S. Ct. 734, 29 L. Ed. 868; In re Wood, 140 U. S. 278, 289, 11 S. Ct. 738, 35 L. Ed. 505; In re Frederich, 149 U. S. 70, 77, 78,13 S. Ct. 793, 37 L. Ed. 653; New York v. Eno, 155 U. S. 89, 98, 15 S. Ct. 30, 33, 39 L. Ed. 80. Whitten v. Tomlinson, 160 U. S. 231, 240-242, 16 S. Ct. 297, 40 L. Ed. 406; Baker v. Grice, 169 U. S. 284, 290, 18 S. Ct. 323, 42 L. Ed. 748; Tinsley v. Anderson, 171 U. S. 101, 104, 105, 18 S. Ct. 805, 43 L. Ed. 91; Davis v. Burke, 179 U. S. 399, 401-403, 21 S. Ct. 210, 45 L. Ed. 249; Riggins v. United States, 199 U. S. 547, 549, 26 S. Ct. 147, 50 L. Ed. 303; Drury v. Lewis, 200 U. S. 1, 6, 26 S. Ct. 229, 50 L. Ed. 343; Glasgow v. Moyer, 225 U. S. 420, 428, 32 S. Ct. 753, 56 L. Ed. 1147; Johnson v. Hoy, 227 U. S. 245, 247, 33 S. Ct. 240, 57 L. Ed. 497.
In New York v. Eno, supra, the Supreme Court of the United States held that the state court was competent to decide the ques*165tions in the first instance, and says: “Its [the state eourt of original jurisdiction] obligation to render such decision as will give full effect to the supreme law of the land and protect any right secured by it to the accused is the same that rests upon the courts of the United States.”
There have been but few cases of this character in which the Supreme Court of the United States has affirmed the issuance by federal courts of a writ of habeas corpus. I have been able to find but three cases. In re Neagle, 135 U. S. 1, 10 S. Ct. 658, 34 L. Ed. 55; In re Loney, 134 U. S. 372, 10 S. Ct. 584, 33 L. Ed. 949; and Wildenhus’s Case, 120 U. S. 1, 7 S. Ct. 385, 30 L. Ed. 565.
These cases emphasize the “exceptional circumstances of peculiar urgency” which the Supreme Court holds justifies the issuance by federal courts of the writ. Two of these cases raised the question of the interference by the state with the operations of departments of the federal government, and the other concerned “the delicate relation of that government with a foreign nation.”
These petitions present no such “exceptional circumstances of peculiar urgency” as to bring them within the exceptions above noted.
These petitioners are therefore not entitled to writs of habeas corpus in this eourt, and the petitions will be denied.